Title: H. G. Letter V, 25 February 1789
From: Hamilton, Alexander,“H. G.”
To: 


New-York, February 25, 1789.
Dear Sir,
In your’s of the 23d instant, which has just come to hand, you observe that there are persons in your county, who entertain favourable impressions of the present governor, for the good order preserved in this city, upon the evacuation of it by the British troops; and which you say is ascribed to his moderation, care and decision. This is an idea, not confined to your county. Mr. Clinton and his friends, have had the address to disseminate it, in this and in other parts of the district. The apprehensions excited, by some inflammatory publications, prior to our taking possession of the city, disposed mens’ minds to regard it as a great merit in the executive, that they were not subjected to general plunder and massacre. But this compliment to him includes a supposition of licentiousness and fury in the citizens in general, who returned within the district at that period, which they do not deserve, and which in truth form no part of the American character.
It must be confessed, that there were a few very violent men; and that these, for the sake of present consequence, endeavoured to work upon the passions of others for intemperate purposes. But the number of those who were inclined to violate the laws, or disturb the public peace, was at no time considerable enough to make the danger serious. The greater part were either for liberal and moderate measures, or at worst for some legislative discriminations. It is worthy of remark, that some of the most heated have been, at all times warm adherents to the governor, and objects of his peculiar patronage.
What was the precise line of conduct pursued by his Excellency at the juncture in question, I have never been able clearly to ascertain. But to many, and to me among the rest, it appeared indecisive and temporising—savouring more of artifice and duplicity, than of real prudence or energy. A popular chief magistrate, as Mr. Clinton then certainly was, standing on the firm ground of national faith and the constitution, by an independent use of his influence, might in all probability have prevented some measures of that day which have been both injurious and disreputable to the state.
The inclination of the governor to hinder tumult or commotion is not to be questioned. In his situation, a man must have been both abandoned and mad, not to have had that inclination. Regard to his own authority and consequence, independent of other motives, was sufficient to produce it. But there are circumstances, which warrant a conclusion, that he had formed a plan of building up his own popularity in the city, upon that of certain individuals, who were then advocates for persecution; not indeed in the shape of mobs and riots, but of law; by banishment, disfranchisement, and the like: And that his conduct was guided by condescentions to them, which in some measure involved him in their policy. There is a fact to this effect, the particulars of which I do not now distinctly recollect, but which as far as my memory serves me, was of the following complexion—The council appointed for the temporary government of the southern district, on account of some irregularities which had happened, passed a resolution, or framed a proclamation; for repressing the spirit that had occasioned them, which was entrusted to the governor for publication. Instead, however, of executing the intention of the council, he communicated their act to two of the persons alluded to, and upon their advice or remonstrances, withheld it from publication till the next meeting of the council, a majority of whom were then prevailed upon to rescind it.
It is not undeserving of attention, that the chief agents in promoting the laws, passed after the evacuation of the city, of which the inhabitants of the southern district had reason to complain, were men who have been constantly devoted to the governor; and that the persons who have had the greatest share in mitigating or abrogating those exceptionable laws, have been in opposite views to him. And it ought not to escape observation, that there has never been any official act of the governor calculated to affect the alteration or repeal of those laws.
It is with reluctance, my Dear Sir, that I look back to transactions, which cannot be too soon forgotten. All parties now rejoice in the effects of a more liberal policy. And I should not have been induced to revive topics of so disagreeable a nature, had it not been necessary as well to the advancement of truth, as to the performance of my promise to you.
I remain, your friend and servant,
H___ G___.


To ___ ___ Esq.
}


Suffolk County.



